Plaintiff in error, Stanley Baker, was convicted on an information charging the larceny of domestic animals. On December 6th, 1913, in accordance with the verdict of the jury, he was sentenced to be imprisoned in the penitentiary for the term of four years. From the judgment he appealed by filing in this court on April 18th, 1914, a petition in error with case-made. On October 2d 1914, plaintiff in error filed the following motion: "Comes now Stanley Baker, plaintiff above named, by his attorney, Gustave A. Erixon, and files hereby his dismissal herein and does hereby dismiss his appeal in this cause." The motion to dismiss the appeal is hereby sustained. The appeal is, therefore, dismissed and the cause remanded to the district court of Wagoner county. Mandate forthwith.